
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.65



PENN NATIONAL GAMING, INC.

FOURTH AMENDMENT
TO CREDIT AGREEMENT


        This FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Fourth Amendment") is
dated as of April 24, 2002 and entered into by and between PENN NATIONAL
GAMING, INC., a Pennsylvania corporation (the "Company"), and CANADIAN IMPERIAL
BANK OF COMMERCE, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), and is made with reference to that certain Credit
Agreement dated as of August 8, 2000, as amended by that certain First Amendment
dated as of October 4, 2000, that certain Second Amendment dated as of April 5,
2001 and that certain Third Amendment dated as of February 22, 2002 (as so
amended, the "Credit Agreement"), by and among the Company, the Lenders named
therein, the Lead Arrangers named therein, the Administrative Agent named
therein, the Syndication Agent named therein and the Documentation Agents named
therein. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.


RECITALS


        WHEREAS, the Company and the Lenders desire to amend the Credit
Agreement to (i) adjust certain of the covenants set forth therein, and
(ii) make certain other amendments as set forth below;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

        Section 4. AMENDMENTS TO THE CREDIT AGREEMENT

        4.1    Amendments to Section 7: Company's Negative Covenants

        A.    Subsection 7.18(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows: "(a) the Consolidated Rental
Payments shall not exceed $8,250,000; and"

        4.2Amendments to Schedules

        A.    Schedules 1.1, 4.4, 4.15(a), 4.17, 4.19(a)-1, 4.19(b), 4.19(c),
4.25 and 5.1(s)(iv) to the Credit Agreement are each hereby amended by adding at
the end thereof the corresponding supplemental schedules attached hereto.

        Section 5. THE COMPANY'S REPRESENTATIONS AND WARRANTIES

        In order to induce the Lenders to enter into this Fourth Amendment and
to amend the Credit Agreement in the manner provided herein, the Company
represents and warrants to each Lender that the following statements are true,
correct and complete:

        A.    Corporate Power and Authority.    The Company has all requisite
corporate power and authority to enter into this Fourth Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Fourth Amendment (the "Amended Agreement").

        B.    Authorization of Agreements.    The execution and delivery of this
Fourth Amendment and the performance of the Amended Agreement have been duly
authorized by all necessary corporate action on the part of the Company.

        C.    No Conflict.    The execution and delivery by the Company of this
Fourth Amendment and the performance by the Company of the Amended Agreement do
not and will not (i) violate any provision

1

--------------------------------------------------------------------------------


of any law or any governmental rule or regulation applicable to the Company or
any of its Subsidiaries, the Certificate or Articles of Incorporation or Bylaws
of the Company or any of its Subsidiaries or any order, judgment or decree of
any court or other agency of government binding on the Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
the Company or any of its Subsidiaries, (iii) result in or require the creation
or imposition of any Lien upon any of the properties or assets of the Company or
any of its Subsidiaries (other than Liens created under any of the Loan
Documents in favor of the Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of the Company or any of its
Subsidiaries, except for such approvals or consents which have been obtained on
or before the date if this Fourth Amendment and disclosed in writing to the
Lenders.

        D.    Governmental Consents.    The execution and delivery by the
Company of this Fourth Amendment and the performance by the Company of the
Amended Agreement do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body, except for such notices and
consents as have already been made or obtained.

        E.    Binding Obligation.    This Fourth Amendment and the Amended
Agreement have been duly executed and delivered by the Company and are the
legally valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability.

        F.    Incorporation of Representations and Warranties From Credit
Agreement.    The representations and warranties contained in Section 4 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the date of this Fourth Amendment to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

        G.    Absence of Default.    No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Fourth Amendment that would constitute an Event of Default.

        Section 6. MISCELLANEOUS

        A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

        (i)    On and after the date of this Fourth Amendment, each reference in
the Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the "Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Amended Agreement.

        (ii)  Except as specifically amended by this Fourth Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

        (iii)  The execution, delivery and performance of this Fourth Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.

        B.    Fees and Expenses.    The Company acknowledges that all costs,
fees and expenses as described in subsection 10.5 of the Credit Agreement
incurred by the Administrative Agent and its

2

--------------------------------------------------------------------------------

counsel with respect to this Fourth Amendment and the documents and transactions
contemplated hereby shall be for the account of the Company.

        C.    Headings.    Section and subsection headings in this Fourth
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Fourth Amendment for any other purpose or be given any
substantive effect.

        D.    Applicable Law.    THIS FOURTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

        E.    Counterparts; Effectiveness.    This Fourth Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Fourth Amendment shall become
effective upon the execution of a counterpart hereof by the Company and the
Administrative Agent and receipt by the Administrative Agent of consent to this
Fourth Amendment by the Required Lenders in the form attached hereto as
Exhibit A.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

    PENN NATIONAL GAMING, INC.
 
 
By:
/s/  ROBERT S. IPPOLITO      

--------------------------------------------------------------------------------

Name: Robert S. Ippolito
Title: Vice President/Secretary/Treasurer
 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
as Administrative Agent
 
 
By:
/s/  CEDRIC HENLEY      

--------------------------------------------------------------------------------

Cedric Henley
Executive Director
CIBC World Markets Corp., AS AGENT

4

--------------------------------------------------------------------------------

EXHIBIT A
to Fourth Amendment
to Credit Agreement


CONSENT OF LENDER


        Reference is hereby made to the Fourth Amendment to Credit Agreement
(the "Fourth Amendment") dated as of April 24, 2002 by and between Penn National
Gaming, Inc. (the "Company") and the Canadian Imperial Bank of Commerce, as
administrative agent for the Lenders (the "Administrative Agent"), which is made
with reference to that certain Credit Agreement dated as of August 8, 2000, as
amended by that certain First Amendment dated as of October 4, 2000, that
certain Second Amendment dated as of April 5, 2001, and that certain Third
Amendment dated as of February 22, 2002 by and among the Company, the Lenders
named therein, the Lead Arrangers named therein, the Syndication Agent named
therein, the Administrative Agent named therein and the Documentation Agent
named therein.

        The undersigned Lender hereby consents to the execution and delivery of
the Fourth Amendment by the Administrative Agent on its behalf, substantially in
the form of the draft presented to the undersigned Lender on April 24, 2002.

Dated: April 24, 2002

      /s/  CEDRIC HENLEY      

--------------------------------------------------------------------------------

CIBC Inc.
 
 
By:
/s/  CEDRIC HENLEY      

--------------------------------------------------------------------------------

Executive Director
CIBC World Markets Corp., AS AGENT

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.65



PENN NATIONAL GAMING, INC. FOURTH AMENDMENT TO CREDIT AGREEMENT
RECITALS
CONSENT OF LENDER
